GREMILLION, Judge.
For the reasons discussed in the consolidated case of Iona Senora Wells Williams v. Michael David Williams, 99-1101 (La.App. 3 Cir. 04/12/99); 760 So.2d 469, the judgment of the trial court is reversed and rendered. Costs of the appeal are to be taxed against the plaintiff-appellee, Iona Señora Wells Williams.
REVERSED AND RENDERED.
WOODARD, J., dissents for the reasons assigned by AMY, J., and for the reasons assigned by YELVERTON, J. in Bou-dreaux v. Boudreaux, 98-791 (La. App.6/2/99); 745 So.2d 61.
AMY, J., dissents for reasons assigned in the companion case, Williams v. Williams, 99-1101 (La. App. 3 Cir. 04/12/00); 760 So.2d 469.